Filed Pursuant to Rule 424(b)(3) Registration No. 333-165485 PROSPECTUS OTELCO INC. Offer to Exchange Up to 544,671 Income Deposit Securities (IDSs) representing 544,671 shares of ClassA Common Stock and $4,085,032.50 13% Senior Subordinated Notes due 2019 for up to 544,671 shares of ClassB Common Stock We are offering to exchange up to 544,671 IDSs representing an aggregate of 544,671 shares of our ClassA common stock and $4,085,032.50 aggregate principal amount of our 13% senior subordinated notes due 2019 for up to 544,671 shares of our issued and outstanding ClassB common stock. We are offering to exchange the IDSs for the shares of ClassB common stock in order to satisfy our obligationscontained in the investor rights agreement that we entered into with the holders of our ClassB common stock. We will not receive any proceeds from the exchange offer. Each IDS initially represents: ● one share of our ClassA common stock; and ● a 13%senior subordinated note due 2019 with a $7.50 principal amount. Our IDSs are listed on the NASDAQ Global Market under the symbol “OTT.” OnMay 7, 2010, the last reported sale price for our IDSs as reported on the NASDAQ Global Market was $15.60 per IDS. Our ClassB common stock is not publicly traded. Holders of IDSs may separate the IDSs into the shares of our ClassA common stock and the senior subordinated notes represented thereby at any time. Similarly, any holder of shares of our ClassA common stock and our senior subordinated notes may, at any time, combine the applicable number of shares of our ClassA common stock and principal amount of our senior subordinated notes to formIDSs. We will be permitted to defer interest payments on our senior subordinated notes subject to certain limitations. Our obligations under the senior subordinated notes will be fully and unconditionally guaranteed by certain of our direct and indirect wholly owned subsidiaries. Upon a subsequent issuance by us of IDSs or senior subordinated notes of the same series (not in the form of IDSs), a portion of your senior subordinated notes may be automatically exchanged for an identical principal amount of the senior subordinated notes issued in such subsequent issuance, and in that event your IDSs will be replaced with new IDSs. We have determined, after consultation with our tax advisors, that the exchange offer will not result in an automatic exchange. You may withdraw your tender of shares of ClassB common stock at any time before the expiration of the exchange offer. We will exchange all of the issued and outstanding shares of ClassB common stock that are validly tendered and not withdrawn prior to the expiration of the exchange offer for an equal number of IDSs. The exchange offer expires at 5:00 p.m., New York City time, on June 8, 2010, unless we decide to extend the exchange offer. See “Risk Factors” beginning on page11 for a discussion of certain risks that you should consider in connection with the exchange offer and the ownership of the IDSs and the senior subordinated notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is May 10, 2010 TABLE OF CONTENTS About this Prospectus i Where You Can Find More Information i Incorporation of Certain Information by Reference ii Cautionary Statement Regarding Forward-Looking Statements iii Summary 1 Risk Factors 11 Ratio of Earnings to Fixed Charges 21 Use of Proceeds 21 Selected Financial Data 22 The Exchange Offer 23 Material United States Federal Income Tax Considerations 31 Legal Matters 42 Experts 42 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement we filed with the Securities and Exchange Commission, or the SEC. You should rely only on the information contained or incorporated by reference in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. You should not assume that the information contained or incorporated by reference in this prospectus is accurate as of any date other than the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. We are not making an offer of these securities in any state where the offer is not permitted. References in this prospectus to “Otelco,” “the Company,” “our Company,” “we,” “us” and “our” refer to Otelco Inc. and its consolidated subsidiaries, unless otherwise specified or the context otherwise requires. WHERE YOU CAN FIND MORE INFORMATION We are subject to the informational reporting requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and, in accordance therewith, file reports, proxy statements, information statements and other information with the SEC. Reports, proxy statements, information statements and other information filed by us with the SEC pursuant to the requirements of the Exchange Act may be read and copied at the SEC’s Public Reference Room located at treet, N.E., Washington, D.C. 20549 at prescribed rates. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330 (or 1-800-732-0330). The SEC maintains a web site that contains reports, proxy statements, information statements and other information regarding us. The SEC’s web site address is http://www.sec.gov. You can also inspect these materials at the offices of The NASDAQ Stock Market at 1treet, N.W., Washington, D.C. 20006. In addition, this prospectus, and all documents incorporated by reference herein, are available, free of charge, on our website at http://www.otelcoinc.com. We have filed with the SEC a registration statement on Form S-4 under the Securities Act of 1933, as amended, or the Securities Act, to register with the SEC the IDSs to be issued in exchange for the shares of ClassB common stock, including the underlying shares of Class A common stock and senior subordinated notes. This prospectus is part of that registration statement. In this prospectus, we refer to that registration statement, together with all amendments, exhibits and schedules thereto, as the “registration statement.” i INCORPORATION OF CERTAIN INFORMATION BY REFERENCE This prospectus incorporates important business and financial information about us that is not included in or delivered with this prospectus. We incorporate by reference the documents listed below and any of our future filings with the SEC under Section13(a), 13(c), 14 or 15(d)of the Exchange Act until the date on which we have consummated the exchange offer; provided, however, that we are not incorporating any information that we furnish to rather than file with the SEC in any Current Report on Form8-K. The incorporated documents are considered part of this prospectus. The information that we file later with the SEC will automatically supersede the information contained in this prospectus. We incorporate by reference the information contained in the following documents and reports: ● Annual Report on Form10-K for the fiscal year ended December31, 2009, filed with the SEC on March 8, 2010; ● Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010, filed with the SEC on May 7, 2010; ● Current Report on Form8-K, filed with the SEC on February 18, 2010, as amended by a Current Report on Form 8-K/A, filed with the SEC on March 1, 2010; and ● The description of IDSs, and the shares of ClassA common stock and senior subordinated notes due 2019 represented thereby and the related subsidiary guarantees of the senior subordinated notes due 2019, contained in our registration statement on Form 8-A, filed with the SEC on November 22, 2004, including the amendment to our registration statement on Form8-A, filed with the SEC on June 27, 2008, and also including any other amendment or report filed for the purpose of updating such description. We will provide without charge to each person, including any beneficial owner, to whom a copy of this prospectus is delivered, upon the written or oral request of such person, a copy of any or all of the reports and documents that have been incorporated by reference in this prospectus, other than exhibits to such reports or documents (unless such exhibits are specifically incorporated by reference into the information that this prospectus incorporates). Any such request may be made by writing, calling or e-mailing us at the following address: Otelco Inc. 505 Third Avenue East Oneonta, Alabama 35121 Attention: Chief Financial Officer Telephone: (205) 625-3574 E-mail: curtis@otelcotel.com To obtain timely delivery of such documents and reports, security holders must request such documents and reports no later than June 1, 2010, five business days before the expiration date of the exchange offer, or, if we decide to extend the expiration date of the exchange offer, five days before such extended expiration date. ii CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS The information included or incorporated by reference in this prospectus contains forward-looking statements that are subject to risks and uncertainties. All statements other than statements of historical fact included or incorporated by reference in this prospectus are forward-looking statements. Forward-looking statements give our current expectations and projections relating to our financial condition, results of operations, plans, objectives, future performance and business. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “believe” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. These forward-looking statements are based on assumptions that we have made in light of our experience in the industry in which we operate, as well as our perceptions of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the circumstances. As you read and consider this prospectus, you should understand that these statements are not guarantees of performance or results. They involve risks, uncertainties (some of which are beyond our control) and assumptions. Although we believe that these forward-looking statements are based on reasonable assumptions, you should be aware that many factors could affect our actual financial condition or results of operations and cause actual results to differ materially from those in the forward-looking statements. These factors include, among other things, those discussed under the caption “Risk Factors” in this prospectus and in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2009, which is incorporated by reference in this prospectus. Because of these factors, we caution that you should not place undue reliance on any of our forward-looking statements. Further, any forward-looking statement speaks only as of the date on which it is made. New risks and uncertainties arise from time to time, and we cannot predict these events or how they may affect us. Except as required by law, we have no duty to, and do not intend to, update or revise the forward-looking statements included or incorporated by reference in this prospectus after the date of this prospectus. iii SUMMARY This summary provides an overview of our business and the key features of the exchange offer. This summary is not complete and does not contain all of the information you should consider before making an investment decision. You should carefully read all of the information contained or incorporated by reference in this prospectus, including the “Risk Factors” section herein and in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2009, which is incorporated by reference herein, and the consolidated financial statements and related notes incorporated by reference herein, before making a decision about whether to participate in the exchange offer. Our Company We were formed in Delaware in 1998 for the purpose of operating and acquiring rural local exchange carriers, or RLECs. Since 1999, we have acquired ten RLEC businesses, four of which serve contiguous territories in north central Alabama; three of which serve territories adjacent to either Portland or Bangor, Maine; one of which serves a portion of central Missouri; one of which serves southern West Virginia; and one of which serves western Massachusetts. In addition, we acquired two facilities based competitive local exchange carriers, or CLECs, which provide services through most of the state of Maine. Local services enable customers to originate and receive telephone calls. Our services include local telephone, network access, long distance, Internet access, cable television, network transport services and other telephone-related services. Our core businesses are local and long distance services and the provision of network access to other wireline, long distance and wireless carriers for calls originated or terminated on our network. In Maine and New Hampshire, our facilities based CLEC serves primarily business customers, utilizing our 296 mile fiber backbone network. As ofMarch 31, 2010, we operated 100,522 access line equivalents, which we define as voice access lines and data access lines. Our Corporate Information Our principal executive offices are located at 505 Third Avenue East, Oneonta, Alabama 35121, and our telephone number at that address is (205)625-3574. Our web site is located at http://www.otelcoinc.com. Our web site and the information contained on our web site are not part of this prospectus. 1 Summary of the Exchange Offer We are offering to exchange up to 544,671 IDSs representing an aggregate of 544,671 shares of our ClassA common stock and $4,085,032.50 aggregate principal amount of our 13% senior subordinated notes due 2019 for up to 544,671 shares of our issued and outstanding ClassB common stock. The following is a brief summary of the terms of the exchange offer. For a more complete description of the exchange offer, see “The Exchange Offer.” The exchange offer We are offering to exchange up to 544,671 IDSs representing an aggregate of 544,671 shares of our ClassA common stock and $4,085,032.50 aggregate principal amount of our 13% senior subordinated notes due 2019 for up to 544,671 shares of our issued and outstanding ClassB common stock. We are making this exchange offer to satisfy our obligations contained in the investor rights agreement that we entered into with the holders of our ClassB common stock. To exchange your shares of ClassB common stock, you must properly tender them in the exchange offer and we must accept your tender. All shares of ClassB common stock that you validly tender and do not subsequently validly withdraw will be exchanged in the exchange offer. We will issue the IDSs promptly after the expiration of the exchange offer. Investor rights agreement We have entered into an investor rights agreement with the holders of our ClassB common stock, pursuant to which we provided each holder of our ClassB common stock with the right to require us, subject to the conditions set forth therein, to exchange such holder’s shares of our ClassB common stock for IDSs at such a time when the conditions described therein are met. The exchange offer is intended to satisfy these rights. Following the completion of the exchange offer, holders of our ClassB common stock will not have any further registration rights with respect to their shares of our ClassB common stock or rights to exchange their shares of our ClassB common stock for IDSs. Expiration date The exchange offer will expire at 5:00 p.m., New York City time, on June 8, 2010, unless we decide to extend the exchange offer. We do not intend to extend the exchange offer, although we reserve the right to do so. Conditions to the exchange offer The exchange offer is conditioned upon customary closing conditions which we may, but are not required, to waive. See “The Exchange Offer—Conditions to the exchange offer.” We reserve the right, in our sole discretion, to waive any and all conditions to the exchange offer on or prior to the expiration date of the exchange offer. Procedures for tendering shares of our ClassB common stock To participate in the exchange offer, you must tender your shares of ClassB common stock by sending the certificates for your shares, a properly completed and duly executed letter of instruction with the required signature guarantee, funds representing the interest, if any, that has accrued on the senior subordinated notes being issued in the exchange offer prior to the date of issuance of such senior subordinated notes and all other documents required by the letter of instruction to Wells Fargo Bank, National Association, as exchange agent, at the address set forth in this prospectus. Such share certificates, letters of instruction, funds and other documents must be received by the exchange agent prior to the expiration date of the exchange offer. See “The Exchange Offer—Procedures for tendering shares of our Class B common stock.” 2 Withdrawal; non-acceptance You may withdraw any shares of ClassB common stock tendered in the exchange offer at any time prior to 5:00p.m., New York City time, onthe expiration date of the exchange offer by sending our exchange agent written notice of withdrawal. Any shares of our ClassB common stock tendered on or prior to the expiration date of the exchange offer that are not validly withdrawn on or prior to the expiration date of the exchange offer may not be withdrawn. If we decide for any reason not to accept any shares of ClassB common stock tendered for exchange or to withdraw the exchange offer, such shares of ClassB common stock will be returned to the registered holder, unless otherwise provided in the letter of instruction, at our expense promptly after the expiration or termination of the exchange offer. For further information regarding the withdrawal of tendered shares of Class B common stock, please see “The Exchange Offer—Withdrawal of tenders.” Resale of IDSs The IDSs you receive in the exchange offer will be freely tradable without restriction or further registration under the Securities Act, unless they are held by an “affiliate” as that term is defined in Rule 405 under the Securities Act. See “The Exchange Offer—Resale of IDSs” for more information regarding resales. Consequences of not exchanging your shares of ClassB common stock If you do not exchange your shares of ClassB common stock in this exchange offer, you will retain your shares of ClassB common stock, which are not registered under the Securities Act and which will continue to be subject to the restrictions on transfer that are described in the legend on the shares of ClassB common stock. You will not have any further registration rights with respect to your shares of ClassB common stock or rights to exchange your shares of ClassB common stock for IDSs. You will not be able to resell, offer to resell or otherwise transfer your shares of ClassB common stock unless we have registered the shares of ClassB common stock under the Securities Act, or unless you resell, offer to resell or otherwise transfer them under an exemption from the registration requirements of, or in a transaction not subject to, the Securities Act and applicable state securities laws. We do not currently anticipate that we will register any shares of ClassB common stock under the Securities Act. In addition, if you do not exchange your shares of ClassB common stock in the exchange offer, your shares of ClassB common stock will continue to be bound by the terms of the investor rights agreement. See “The Exchange Offer—Consequences of not exchanging your shares of ClassB common stock.” Exchange agent We have appointed Wells Fargo Bank, National Association as our exchange agent for the exchange offer. You can find the address and telephone number of the exchange agent under “The Exchange Offer—Exchange agent.” 3 Use of proceeds We are making this exchange offer solely to satisfy our obligations under the investor rights agreement, and will not receive any proceeds from the issuance of IDSs. United States federal income tax considerations Although the matter is not free from doubt, the exchange of Class B common stock for IDSs in the exchange offer should be treated as a tax-free exchange of Class B common stock for Class A common stock and a taxable distribution of senior subordinated notes. Please see “Material United States Federal Income Tax Considerations” for more information. Fees and expenses We will pay all of our expenses incident to the exchange offer. Additional documentation; further information; assistance Any questions or requests for assistance or additional documentation regarding the exchange offer may be directed to the exchange agent. 4 Summary of the Common Stock Issuer Otelco Inc. Shares of Class A common stock represented by IDSs being offered in the exchange offer 544,671 shares Shares of Class A common stock to be outstanding following completion of the exchange offer 13,221,404 shares (assuming that all 544,671 shares of Class B common stock are properly tendered, not withdrawn and accepted for tender) Common stock We have 20,000,000 shares of authorized Class A common stock, par value $0.01 per share, and 800,000 shares of authorized Class B common stock, par value $0.01 per share. Class A common stock and Class B common stock are identical in all respects, except that only Class A common stock is eligible to be included in IDSs and entitled to receive dividends and other distributions. Our by-laws provide that we may only issue additional shares of Class A common stock as part of IDSs. Unless the context otherwise requires, references to our “common stock” throughout this prospectus refer to our Class A common stock and Class B common stock. Voting rights Each outstanding share of our common stock carries one vote per share and all classes of common stock vote as a single class on all matters presented to the stockholders for a vote. Dividends You will receive quarterly dividends on the shares of our Class A common stock if and to the extent dividends are declared by our board of directors and permitted by applicable law, our certificate of incorporation and the terms of our then outstanding indebtedness. Specifically, the indenture governing our senior subordinated notes and our credit facility both restrict our ability to declare and pay dividends on our common stock. Our dividend policy contemplates that, subject to applicable law and the terms of our then existing indebtedness, annual dividends will be approximately $0.705 per share of our Class A common stock. Since our initial public offering in December 2004, we have paid dividends on our Class A common stock on or about March 30, June 30, September 30 and December 30 of each year at a rate of $0.705 per share per annum. However, our board of directors may, in its discretion, modify or repeal this dividend policy at any time. We cannot assure you that we will pay dividends at this level in the future or at all. Our certificate of incorporation prevents the payment of any dividends, whether in cash or in property, on shares of our Class B common stock. Dividend payment dates If declared, dividends on our Class A common stock will be paid quarterly on March 30, June 30, September 30 and December 30 of each year. 5 Listing Our Class A common stock is currently listed on the Toronto Stock Exchange under the trading symbol “OTT”; however there is currently no active trading market for our Class A common stock andno Class A common stock will be tradable on the Toronto Stock Exchange until the applicable requirements for separate trading are satisfied, including that a sufficient number of Class A common stock are held separately, not represented by IDSs, by asufficient number of holders. In addition, we will use our commercially reasonable efforts to list our Class A common stock for separate trading on the NASDAQ Global Market if a sufficient number of shares of our Class A common stock are held separately to meet the minimum requirements for separate trading on the NASDAQ Global Market for at least 30 consecutive trading days. Within 30 days after the maturity or redemption of the senior subordinated notes, we will use our commercially reasonable efforts to list or quote the outstanding shares of our Class A common stock on the securities exchange(s) or automated securities quotation system(s), if any, on which the IDSs then are listed or quoted, in addition to any other securities exchange on which the Class A common stock is then listed. The shares of Class A common stock offered hereby will be freely tradable without restriction or further registration under the Securities Act, unless they are held by an “affiliate” as that term is defined in Rule 405 under the Securities Act. 6 Summary of the Senior Subordinated Notes Issuer Otelco Inc. Senior subordinated notes represented by IDSs being offered in the exchange offer $4,085,032.50 aggregate principal amount of 13% senior subordinated notes. The notes offered hereby are in addition to the $103.6 million aggregate principal amount of notes outstanding based on previous issuances in December 2004 and July 2007. The notes offered hereby are being offered as additional notes under the same indenture as the previously issued notes and will be treated under that indenture as a single series of notes with the outstanding notes. Senior subordinated notes to be outstanding following completion of the exchange offer $107,660,530.50 aggregate principal amount of 13% senior subordinated notes (assuming that all 544,671 shares of Class B common stock are properly tendered, not withdrawn and accepted for tender), of which $99,160,530.50 will be represented by IDSs. Interest rate 13% per year. Interest payment dates Interest on the notes will accrue from March 30, 2010, which is the most recent date to which interest has been paid on the previously issued notes, and will be paid quarterly in arrears on March 30, June 30, September 30 and December 30 of each year to holders of record on the preceding March 15, June 15, September 15 and December 15, respectively. In connection with your tender of Class B common stock, you will be required to pay to us the amount of interest that has accrued on the senior subordinated notes fromMarch 30, 2010 to the issue date of the senior subordinated notes, if any. Interest deferral We may, subject to certain restrictions, defer interest payments on our senior subordinated notes on four occasions for not more than an aggregate of two quarters on each occasion. During any interest deferral period and so long as any deferred interest or interest on deferred interest remains outstanding, we will not be permitted to make any payment of dividends on the Class A common stock. Our credit facility requires that we defer interest on our senior subordinated notes if we fail to meet certain financial tests and other specified conditions so long as we are permitted to defer interest payments under the indenture. In the event that interest payments on the senior subordinated notes are deferred, you would be required to continue to include the yield on the senior subordinated notes in your income for United States federal income tax purposes as it accrues, even if you do not receive any cash interest payments. See “Material United States Federal Income Tax Considerations—IDSs—Senior subordinated notes—Stated Interest; Deferral of Interest.” Maturity date The senior subordinated notes will mature on December 30, 2019. 7 Optional redemption We may, at our option, redeem the senior subordinated notes on the terms set forth in the indenture governing the senior subordinated notes. If the senior subordinated notes are redeemed in whole or in part, the senior subordinated notes and Class A common stock represented by each IDS will be automatically separated and may not be subsequently recombined to form IDSs. Change of control Upon the occurrence of a change of control, each holder of senior subordinated notes will have the right to require us to repurchase that holder’s senior subordinated notes at a price equal to 101% of the principal amount of the senior subordinated notes being repurchased, plus any accrued but unpaid interest to but not including the repurchase date. If senior subordinated notes are held in the form of IDSs, in order to exercise that right, a holder must separate its IDSs into the shares of Class A common stock and senior subordinated notes represented thereby and hold the senior subordinated notes separately. Guarantees of senior subordinated notes The senior subordinated notes will be jointly and severally, fully and unconditionally guaranteed by all our subsidiaries, other than Mid-Missouri Telephone Company, Mid-Maine Telecom, Inc. and War Acquisition Corp., on the expiration date of the exchange offer on a senior subordinated basis on the terms set forth in the indenture. All guarantors of the senior subordinated notes are guarantors of our credit facility. Our subsidiaries that are not guarantors accounted for approximately $2.8 million or 10.8% of our total revenues for the three months ended March 31, 2010 andapproximately $11.0 million or 10.6% of our total revenues for the year ended December 31, 2009. Subsequent issuances may affect tax treatment The indenture governing the senior subordinated notes provides that in the event there is a subsequent issuance of senior subordinated notes (whether or not in the form of IDSs) having terms that are otherwise identical to the senior subordinated notes (except for the issuance date) and the subsequently issued senior subordinated notes are sold with original issue discount, or OID, for United States federal income tax purposes, each holder of IDSs or separately held senior subordinated notes (including IDSs or senior subordinated notes acquired in exchange for Class B common stock), as the case may be, agrees that a portion of such holder’s senior subordinated notes, whether held as part of IDSs or separately, will be exchanged for a portion of the senior subordinated notes acquired by the holders of such subsequently issued senior subordinated notes, and our records of any record holders of senior subordinated notes will be revised to reflect such exchanges. Consequently, following each such subsequent issuance and exchange, each holder of IDSs or separately held senior subordinated notes, as the case may be, will own senior subordinated notes of each separate issuance in the same proportion as each other holder. However, the aggregate principal amount of senior subordinated notes owned by each holder will not change as a result of such subsequent issuance and exchange. Any subsequent issuance of senior subordinated notes by us may affect the tax treatment of the IDSs and senior subordinated notes. See “Material United States Federal Income Tax Considerations—IDSs—Senior subordinated notes—Additional Issuances.” We have determined, after consultation with our tax and financial advisors, that this offering will not result in an automatic exchange. 8 Ranking of senior subordinated notes and guarantees We are a holding company that derives our operating income and cash flow from our subsidiaries. The senior subordinated notes will be our and any guarantor’s unsecured senior subordinated indebtedness, and will be subordinated in right of payment to all our and any guarantor’s existing and future senior indebtedness, including our borrowings and all guarantees of the subsidiary guarantors under the credit facility. The senior subordinated notes and guarantees will rank equally in right of payment with all our and any guarantor’s existing and future senior subordinated indebtedness and trade payables except that the contractual subordination provided in the indenture governing the senior subordinated notes may have the effect of causing the holders of the senior subordinated notes to receive less, ratably, than other creditors that are not subject to contractual subordination, and except for statutory priorities provided under the United States federal bankruptcy code or other applicable bankruptcy, insolvency and other laws dealing with creditors rights generally. The senior subordinated notes will be effectively subordinated to any of our and any guarantor’s secured indebtedness to the extent of the value of the assets securing the indebtedness. The senior subordinated notes will also be effectively subordinated to all existing and future indebtedness of our subsidiaries that do not guarantee the senior subordinated notes. The indenture governing the senior subordinated notes permits us and our subsidiary guarantors to incur additional indebtedness, including senior indebtedness, subject to specified limitations. As ofMarch 31, 2010, after giving effect to the exchange offer (assuming that all 544,671 shares of Class B common stock are properly tendered, not withdrawn and accepted for tender): ● we and the subsidiary guarantors had $168.5 million aggregate principal amount of senior secured indebtedness outstanding under the credit facility, and ● we and the subsidiary guarantors would have had $107.7 million aggregate principal amount of senior subordinated indebtedness outstanding under the indenture governing the senior subordinated notes. Restrictive covenants The indenture governing the senior subordinated notes contains covenants with respect to us and our restricted subsidiaries that restrict: ● the incurrence of additional indebtedness and the issuance of preferred stock and certain redeemable capital stock; ● the payment of dividends on, and redemption of, capital stock; ● a number of other restricted payments, including investments; ● specified sales of assets; 9 ● specified transactions with affiliates; ● the creation of a number of liens; and ● consolidations, mergers and transfers of all or substantially all of our assets. The indenture also prohibits certain restrictions on distributions from our restricted subsidiaries. All the limitations and prohibitions described above are subject to a number of other important qualifications and exceptions. Listing We do not anticipate that our senior subordinated notes will be separately listed on any exchange. Risk Factors You should carefully consider the information under the heading “Risk Factors” beginning on page11 and in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2009 and all other information included or incorporated by reference in this prospectus before deciding to participate in the exchange offer. 10 RISK FACTORS Before participating in the exchange offer, you should carefully consider the various risks of an investment in our IDSs (including the shares of our ClassA common stock and our senior subordinated notes represented by our IDSs), including those described below and those described under “Risk Factors” in Item 1A of our Annual Report on Form10-K for the year ended December 31, 2009, or any updates in our Quarterly Reports on Form10-Q, incorporated by reference into this prospectus, together with all of the other information included in, or incorporated by reference into, this prospectus. If any of these risks actually occur, our business, financial condition or operating results could be adversely affected. In that case, the trading price of our IDSs could decline and you could lose all or part of your investment. Risks Relating to the Exchange Offer The exchange of Class B common stock for IDSs will have federal income tax consequences to you. Although there is no direct authority and accordingly the matter is not free from doubt, the exchange of Class B common stock for IDSs should be treated as a tax-free exchange of Class B common stock for Class A common stock and a taxable distribution of the senior subordinated notes underlying the IDSs.Accordingly, you will not recognize gain or loss on the exchange of your shares of Class B common stock for Class A common stock and your tax basis and holding period in the Class A common stock received will be the same as your tax basis and holding period in the Class B common stock surrendered.Although the matter is not entirely clear, it is likely that the receipt of the senior subordinated notes will be taxable to you under the United States federal income tax rules applicable to dividend distributions. Accordingly, the fair market value of the senior subordinated notes would be taxed as a dividend to the extent of our current and accumulated earnings and profits determined for federal income tax purposes, and any excess would be treated first as a non-taxable return of capital that reduces your adjusted tax basis in your shares of Class A common stock and thereafter as capital gain.You would not be permitted to recognize any loss in connection with the exchange or the receipt of the senior subordinated notes.While we do not anticipate that we will have current or accumulated earnings and profits in 2010, for United States federal income tax purposes earnings and profits are determined at the end of our taxable year.Consequently, it is possible that some or all of the fair market value of your senior subordinated notes could be treated as a dividend to you. However, because of the lack of direct authority, it is possible that the exchange of Class B common stock for IDSs should be properly treated in a manner different from that described in the preceding paragraph, which would result in recognition of a different amount of taxable gain (but no recognition of loss) or in no recognition of gain or loss, and a different tax basis in the Class A common stock or the senior subordinated note.For a discussion of the tax consequences of the exchange, see “Material United States Federal Income Tax Considerations.” Risks Relating to the IDSs and the Shares of ClassA Common Stock and Senior Subordinated Notes Represented by the IDSs Under certain circumstances set forth in the indenture governing our senior subordinated notes, we may defer the payment of interest to you for a significant period of time. We may, under certain circumstances set forth in the indenture governing our senior subordinated notes, defer interest payments on our senior subordinated notes on four occasions for not more than an aggregate of two quarters on each occasion. Deferred interest will bear interest at the same rate as our senior subordinated notes, and we are not obligated to pay all of the deferred interest until December 30, 2019, so you may be owed a substantial amount of deferred interest that will not be due and payable until such date. 11 Our dividend policy may negatively impact our ability to maintain or expand our network infrastructure and finance capital expenditures or operations. Our board of directors has adopted a dividend policy pursuant to which substantially all of the cash generated by our business in excess of operating needs, interest and principal payments on indebtedness, and capital expenditures sufficient to maintain our network infrastructure, is, in general, distributed as regular quarterly cash dividends to the holders of our ClassA common stock and not retained by us. As a result, we may not have a sufficient amount of cash to fund our operations in the event of a significant business downturn, finance growth of our network or unanticipated capital expenditure needs. We may have to forego growth opportunities or capital expenditures that would otherwise be necessary or desirable if we do not find alternative sources of financing or if we do not modify our dividend policy. If we do not have sufficient cash for these purposes, our financial condition and our business will suffer or our board of directors may change our dividend policy. You may not receive the level of dividends provided for in our dividend policy or any dividends at all. Our board of directors may, in its discretion, amend or repeal our dividend policy. Our board of directors may decrease the level of dividends provided for in our dividend policy or entirely discontinue the payment of dividends at any time. Future dividends with respect to shares of our capital stock, if any, will depend on, among other things, our results of operations, cash requirements, financial condition, contractual restrictions, business opportunities, provisions of applicable law and other factors that our board of directors may deem relevant. The indenture governing our senior subordinated notes and our credit facility contain significant restrictions on our ability to make dividend payments, including, if we defer interest on our senior subordinated notes under the indenture, restrictions on the payment of dividends until we have paid all deferred interest. There can be no assurance that we will have sufficient cash in the future to pay dividends on our capital stock in the intended amounts or at all. If we do not generate sufficient cash from our operating activities in the future to pay dividends, we may have to rely on cash provided by financing activities in order to fund dividend payments, and such financing may not be available. However, if we use working capital or borrowings under our credit facility to fund dividends, we would have less cash available for future dividends and we may not have sufficient cash to pursue growth opportunities or to respond to unanticipated events such as the failure of a portion of our switching or network facilities. If we do not have sufficient cash to finance growth opportunities or capital expenditures that would otherwise be necessary or desirable, and cannot find alternative sources of financing, our financial condition and our business will suffer. In addition, our after-tax cash flow available for dividend and interest payments would be reduced if our senior subordinated notes were treated as equity rather than debt for United States federal income tax purposes. In that event, the stated interest on our senior subordinated notes could be treated as a dividend, and interest on our senior subordinated notes would not be deductible by us for United States federal income tax purposes. Our inability to deduct interest on our senior subordinated notes could materially increase our taxable income and, thus, our United States federal and applicable state income tax liability. Deferral of interest payments would have adverse tax consequences to you and may adversely affect the trading price of our IDSs. If we defer interest payments on our senior subordinated notes, our senior subordinated notes will be treated as issued with OID and you will be required to recognize interest income for United States federal income tax purposes in respect of our senior subordinated notes before you receive any cash payment of this interest. In addition, we will not pay you this cash if you sell our IDSs before the end of any deferral period or before the record date relating to interest payments that are to be paid. Our IDSs may trade at a price that does not fully reflect the value of accrued but deferred and unpaid interest on our senior subordinated notes. In addition, the requirement that we defer payments of interest on our senior subordinated notes under certain circumstances may mean that the market price for our IDSs may be more volatile than other securities that do not have this requirement. 12 The United States federal income tax consequences of the acquisition, ownership and disposition of our IDSs are unclear. No statutory, judicial or administrative authority directly addresses the treatment of our IDSs or our senior subordinated notes, or instruments similar to our IDSs or our senior subordinated notes, for United States federal income tax purposes. As a result, the United States federal income tax consequences of the acquisition of IDSs pursuant to the exchange offer, and the ownership and disposition of IDSs, Class A common stock and senior subordinated notes, are unclear. We will receive an opinion from our counsel, Dorsey & Whitney LLP, to the effect that, although the matter is not free from doubt because of a lack of direct authority, an IDS should be treated as a unit representing one share of ClassA common stock and a senior subordinated note, and our senior subordinated notes should be treated as debt for United States federal income tax purposes. This opinion will be subject to the qualifications, assumptions and limitations set forth in the opinion and described in this prospectus, and will be based in part on facts described in this prospectus and on various other assumptions, representations and determinations, including certain determinations made by us and certain determinations to be made as of the closing of the exchange offer by Duff& Phelps, LLC, or Duff & Phelps, an independent financial advisory firm. Any inaccuracy of these facts, assumptions, representations or determinations could adversely affect the opinion. However, the Internal Revenue Service, or the IRS, or the courts may take the position that our IDSs are a single security characterized as equity, which could adversely affect the amount, timing and character of income, gain or loss in respect of your investment in IDSs, and could materially increase our taxable income because of the loss of a deduction for interest paid on our senior subordinated notes and accordingly increase our United States federal and applicable state income tax liability. This would reduce our after-tax cash flow and materially and adversely affect our ability to make interest and dividend payments on our senior subordinated notes and ClassA common stock. For a discussion of these tax related risks, see “Material United States Federal Income Tax Considerations.” Our determination of the respective fair market values of the Class A common stock and the senior subordinated notes may not be respected. For federal income tax purposes, we must determine the issue price of each IDS in the exchange offer and allocate that issue price between the share of ClassA common stock and the senior subordinated note comprising the IDS in proportion to their respective fair market values at the time they are issued. Generally, the issue price of each IDS will equal the fair market value of the IDS. The amount allocated to each senior subordinated note will be the issue price of each such senior subordinated note for United States federal income tax purposes.Based on the foregoing, it is anticipated that the senior subordinated notes will be issued at par or at a premium to their stated principal amount. In either case, the senior subordinated notes would not be issued with OID in the exchange, but would be issued with amortizable bond premium if issued at a premium. If, however, these determinations are not respected, then it is possible that our senior subordinated notes could be treated as having been issued with more than a de minimis amount of OID (if the determination of the fair market value of our senior subordinated notes was determined to be too high) or additional amortizable bond premium (if the determination of the fair market value of our senior subordinated notes was determined to be too low). You generally would have to include such OID in income in advance of the receipt of cash attributable to that income and would be able to elect to amortize bond premium over the term of our senior subordinated notes. Any election previously made with respect to the bond premium on original issuance would apply to premium resulting from a subsequent redetermination or reallocation of the issue price of the IDS. Furthermore, in the event that our senior subordinated notes were determined to be issued at a greater premium than pursuant to our determination of the respective fair market values, we would be required to further reduce our tax deduction for interest payments by the amount of that additional premium over the term of our senior subordinated notes, which would increase our tax liability and reduce our cash available for interest and dividend payments. See “Material United States Federal Income Tax Considerations” for a discussion of the tax consequences of the issuance of the senior subordinated notes at a premium. Under United States federal bankruptcy law, if our senior subordinated notes are treated as issued with OID because the determination of the fair market value of the senior subordinated notes is not respected, holders of such senior subordinated notes having OID may not be able to collect the portion of the principal face amount of such notes that represents unamortized OID as of the acceleration or filing date, as the case may be, in the event of an acceleration of our senior subordinated notes prior to maturity or in the event of our bankruptcy. As a result, a treatment of our senior subordinated notes as having been issued with OID could have the effect of ultimately reducing the amount you can recover from us in the event of an acceleration or our bankruptcy. 13 Because of the deferral of interest provisions, our senior subordinated notes may be treated as issued with OID. Under applicable Treasury regulations, a “remote” contingency that stated interest will not be timely paid will be ignored in determining whether a debt instrument is issued with OID. Although there is no authority directly on point, based on our financial forecasts, we believe that the likelihood of deferral of interest payments on our senior subordinated notes is “remote” within the meaning of the Treasury regulations. Based on the foregoing, although the matter is not free from doubt because of the lack of direct authority, our senior subordinated notes would not be considered to be issued with OID at the time of their original issuance. If deferral of any payment of interest were determined not to be “remote,” then our senior subordinated notes would be treated as issued with OID at the time of issuance. In such case, all stated interest on our senior subordinated notes would be treated as OID, with the consequence that all holders would be required to include the yield on our senior subordinated notes as income as it is accrued on a constant yield basis, possibly in advance of their receipt of the associated cash and regardless of their method of tax accounting. As described above, this could adversely affect the amount you can recover in the event of our bankruptcy and on acceleration of our senior subordinated notes. Subsequent issuances of our senior subordinated notes may cause you to recognize taxable gain and/or OID and may reduce your recovery in the event of our bankruptcy. Subsequently issued senior subordinated notes may be issued with OID if they are issued at a discount to their face value (for example, as a result of changes in prevailing interest rates). The indenture governing our senior subordinated notes and the agreements that we have entered into with the Depository Trust Company, or DTC, provide that, in the event that there is a subsequent issuance of senior subordinated notes with OID, and in connection with each issuance of senior subordinated notes thereafter, each holder of senior subordinated notes or IDSs, as the case may be, agrees that a portion of such holder’s senior subordinated notes will be automatically exchanged for a portion of the senior subordinated notes acquired by the holders of such subsequently issued senior subordinated notes. The aggregate stated principal amount of senior subordinated notes owned by you and each other holder will not change as a result of any such subsequent issuance and exchange. However, as noted above, under federal bankruptcy law, holders of senior subordinated notes will not be entitled to a claim for the portion of their principal amount that represents unaccrued OID. As a result, an automatic exchange that results in a holder receiving a senior subordinated note with OID could have the effect of ultimately reducing the amount such holder can recover from us in the event of an acceleration or our bankruptcy. The United States federal income tax consequences to you of the subsequent issuance of senior subordinated notes with OID (or any issuance of senior subordinated notes thereafter) are unclear. Due to a lack of applicable authority, it is unclear whether an exchange of senior subordinated notes for subsequently issued senior subordinated notes will result in a taxable exchange for United States federal income tax purposes, and it is possible that the IRS might successfully assert that such an exchange should be treated as a taxable exchange. In such case, you would recognize any gain realized on the exchange, but a loss realized might be disallowed. Regardless of whether the exchange is treated as a taxable event, the exchange may result in an increase in the amount of OID, if any, that you are required to accrue with respect to our senior subordinated notes. Following any subsequent issuance of senior subordinated notes with OID and a resulting exchange, we (and our agents) will report any OID on any subsequently issued senior subordinated notes ratably among all holders of our senior subordinated notes and IDSs. Consequently, you may be required to report OID as a result of a subsequent issuance (even though, pursuant to the exchange offer, you acquired senior subordinated notes having no OID). This will generally result in you reporting more interest income over the term of the senior subordinated notes than you would have reported had no such subsequent issuance and exchange occurred. However, the IRS may assert that any OID should be reported only to the persons that initially acquired such subsequently issued senior subordinated notes (and their transferees). In such case, the IRS might further assert that, unless a holder can establish that it is not such a person (or a transferee thereof), all of the senior subordinated notes held by such holder will have OID. Any of these assertions by the IRS could affect the amount and timing of interest income required to be recognized by a holder of our senior subordinated notes, could create significant uncertainties in the pricing of IDSs and senior subordinated notes and could adversely affect the market for IDSs and senior subordinated notes. It is possible that, under these circumstances, we may not be able to properly report OID to holders of IDSs or senior subordinated notes and to the IRS and accordingly could become subject to substantial IRS penalties for such failure. For a more complete description of the tax consequences of a subsequent issuance, see “Material United States Federal Income Tax Considerations—IDSs—Senior subordinated notes—Additional Issuances.” 14 If we subsequently issue senior subordinated notes with significant OID, then we may be unable to deduct all the interest on our senior subordinated notes. It is possible that senior subordinated notes that we issue in a subsequent issuance will be issued at a discount to their face value and, accordingly, may have “significant OID” and thus be classified as “applicable high yield discount obligations.” If any such senior subordinated notes were so treated, then a portion of the OID on such senior subordinated notes would be nondeductible by us and the remainder would be deductible only when paid. This treatment would have the effect of increasing our taxable income and may adversely affect our cash flow available for interest payments and distributions to our equity investors. We have substantial indebtedness, which could restrict our ability to pay interest and principal on our senior subordinated notes and to pay dividends with respect to shares of our ClassA common stock represented by our IDSs, and may impact our financing options and liquidity position. Our ability to make distributions, pay dividends or make other payments is subject to applicable law, our certificate of incorporation and contractual restrictions contained in the instruments governing our indebtedness, including our credit facility, which certain of our subsidiaries guarantee on a senior secured basis. The degree to which we are leveraged on a consolidated basis could have important consequences to the holders of our IDSs, including: ● our ability to obtain additional financing in the future for working capital, capital expenditures or other corporate purposes may be limited; ● we may not be able to refinance our indebtedness on terms acceptable to us or at all; ● a significant portion of our cash flow from operations is likely to be dedicated to the payment of the principal of and interest on our indebtedness, thereby reducing funds available for other corporate purposes; and ● our substantial indebtedness may make us more vulnerable to economic downturns and limit our ability to withstand competitive pressures. We may amend the terms of our credit facility, or we may enter into new agreements that govern our senior indebtedness, and the amended or new terms may significantly affect our ability to pay interest on our senior subordinated notes and dividends on shares of our ClassA common stock. Our credit facility contains significant restrictions on our ability to pay interest on our senior subordinated notes and dividends on shares of our ClassA common stock based on meeting certain financial tests and compliance with other conditions. As a result of general economic conditions, conditions in the lending markets, the results of our business or for any other reason, we may elect or be required to amend or refinance our credit facility, at or prior to maturity, or enter into additional agreements for senior indebtedness. Regardless of any protection you have in the indenture governing our senior subordinated notes, any such amendment, refinancing or additional agreement may contain covenants that could limit in a significant manner our ability to make interest payments and dividends to you. 15 We are a holding company and rely on dividends and other payments, advances and transfers of funds from our subsidiaries to meet our debt service and other obligations. We are a holding company and conduct all of our operations through our subsidiaries. We currently have no significant assets other than the capital stock and equity interests in our subsidiaries and intercompany debt owed by our subsidiaries.As a result, we rely on dividends and other payments or distributions from our subsidiaries to meet our debt service obligations and enable us to pay dividends. The ability of our subsidiaries to pay dividends or make other payments or distributions to us depends on their respective operating results and may be restricted by, among other things, agreements of those subsidiaries, the terms of our credit facility, applicable laws and the covenants of any future outstanding indebtedness we or our subsidiaries incur. Payments on our senior subordinated notes may be blocked if we default under our senior indebtedness, including under our credit facility. If we default in the payment of any of our senior indebtedness, including under our credit facility, we will be prohibited from making any payments on our senior subordinated notes until the payment default has been cured or waived. In addition, even if we are making payments on our senior indebtedness on a timely basis, payments on our senior subordinated notes may be blocked for up to 179days if we default on our senior indebtedness in some other manner. Our interest expense may increase significantly and could cause our net income and distributable cash to decline significantly. Our credit facility is subject to periodic renewal or must otherwise be refinanced. We may not be able to renew or refinance our credit facility, or if renewed or refinanced, the renewal or refinancing may occur on less favorable terms. Borrowings under our credit facility are made at a floating rate of interest. In the event of an increase in the base reference interest rates or LIBOR, our interest expense will increase and could have a material adverse effect on our ability to make cash dividend payments on our ClassA common stock. Our ability to continue to expand our business will be dependent upon our ability to borrow funds under our credit facility and to obtain other third-party financing, including through the sale of IDSs or other securities. We cannot assure you that such financing will be available to us on favorable terms or at all. We may not generate sufficient funds from operations to pay our indebtedness at maturity. A significant portion of our cash flow from operations is dedicated to servicing our debt requirements and making capital expenditures. In addition, we distribute a significant portion of any remaining cash earnings to holders of our ClassA common stock in the form of quarterly dividends. Moreover, prior to the maturity of our senior subordinated notes, we will not be required to make any payments of principal on our senior subordinated notes. We may not generate sufficient funds from operations to repay the principal amount of our indebtedness at maturity. We may therefore need to refinance our debt or raise additional capital. These alternatives may not be available to us when needed or on satisfactory terms due to prevailing market conditions, a decline in our business or restrictions contained in our senior debt obligations. The indenture governing our senior subordinated notes and our credit facility permit us to pay a significant portion of our free cash flow to stockholders in the form of dividends. Although the indenture governing our senior subordinated notes and our credit facility have some limitations on our payment of dividends, they permit us to pay a significant portion of our free cash flow to holders of our ClassA common stock in the form of dividends. Specifically, the indenture governing our senior subordinated notes permits us to pay up to 100% of our excess cash (which is Adjusted EBITDA, as defined in the indenture, minus the sum of cash interest expense, cash income tax expense and certain capital expenditures) from and including the first fiscal quarter beginning after the date of the indenture to the end of our most recently ended fiscal quarter for which internal financial statements are available at the time of such payment . 16 Our credit facility permits us to use Excess Cash, as defined in our credit facility, to fund dividends on shares of ClassA common stock. Any amounts paid by us in the form of dividends will not be available in the future to satisfy our obligations under our senior subordinated notes. The realizable value of our assets upon liquidation may be insufficient to satisfy claims. AtMarch 31, 2010, our assets included intangible assets in the amount of $220.3 million, consisting primarily of goodwill. These intangible assets represent approximately 65.6% of our total consolidated assets. The value of these intangible assets will continue to depend significantly upon the success of our business as a going concern. As a result, in the event of a default on our senior subordinated notes or under our credit facility or any bankruptcy or dissolution of our company, the realizable value of these assets may be substantially lower and may be insufficient to satisfy the claims of our creditors. Because of the subordinated nature of our senior subordinated notes and the related guarantees, holders of our senior subordinated notes may not be entitled to be paid in full, or at all, in a bankruptcy, liquidation or reorganization or similar proceeding. As a result of the subordinated nature of our senior subordinated notes and related subsidiary guarantees, upon any distribution to our creditors or the creditors of the subsidiary guarantors in bankruptcy, liquidation or reorganization or similar proceeding relating to us or the subsidiary guarantors or our or their property, the holders of our senior indebtedness and senior indebtedness of the subsidiary guarantors will be entitled to be paid in full in cash before any payment may be made with respect to our senior subordinated notes or the related subsidiary guarantees. In any of these cases, we and the subsidiary guarantors may not have sufficient funds to pay all of our creditors. Holders of our senior subordinated notes may, therefore, receive less, ratably, than the holders of our senior indebtedness and, in some cases, less than other unsecured creditors. As ofMarch 31, 2010our senior subordinated notes and the related subsidiary guarantees would have ranked junior, on a consolidated basis, to $168.5 million of our outstanding senior secured indebtedness, and the subsidiary guarantees would have ranked junior to no senior unsecured debt and, after giving effect to the exchange offer (assuming that all 544,671 shares of Class B common stock are properly tendered, not withdrawn and accepted for tender), equal with$107.7 million indebtedness of ours and the subsidiary guarantors in the form of our senior subordinated notes. In addition, as ofMarch 31, 2010, we had the ability to borrow up to an additional amount of $15.0 million under our credit facility, which would have ranked senior in right of payment to our senior subordinated notes. In the event of our bankruptcy or insolvency, our senior subordinated notes and the related guarantees could be adversely affected by principles of equitable subordination or recharacterization. In the event of our bankruptcy or insolvency, a party in interest may seek to subordinate our debt, including our senior subordinated notes or the related subsidiary guarantees, under principles of equitable subordination or to recharacterize our senior subordinated notes as equity. The possible recharacterization of our senior subordinated notes as equity results because of the structure of our IDSs. In the event a court exercised its equitable powers to subordinate our senior subordinated notes or the related subsidiary guarantees, or recharacterizes our senior subordinated notes as equity, you may not recover any amounts owed on our senior subordinated notes or the related subsidiary guarantees and you may be required to return any payments made to you within six years before the bankruptcy on account of our senior subordinated notes or the related subsidiary guarantees. In addition, should the court treat our senior subordinated notes or the related subsidiary guarantees as equity either under principles of equitable subordination or recharacterization, you may not be able to enforce our senior subordinated notes or the related subsidiary guarantees. 17 Our senior subordinated notes and the related guarantees may not be enforceable because of fraudulent conveyance laws. Under federal bankruptcy law and comparable provisions of state fraudulent transfer laws, a court could void the obligations under our senior subordinated notes or the related subsidiary guarantees, further subordinate our senior subordinated notes or the related subsidiary guarantees or take other action detrimental to you, if, among other things, at the time the indebtedness under our senior subordinated notes or the related subsidiary guarantees, as applicable, was incurred, we or a subsidiary guarantor: ● issued our senior subordinated notes or the related subsidiary guarantee to delay, hinder or defraud present or future creditors; or ● received less than reasonably equivalent value or fair consideration for issuing our senior subordinated notes or the related subsidiary guarantee and, at the time of the issuance: ● was insolvent or rendered insolvent by reason of issuing our senior subordinated notes or the related subsidiary guarantee and the application of the proceeds of our senior subordinated notes; ● was engaged or about to engage in a business or a transaction for which our or the related subsidiary guarantor’s remaining unencumbered assets constituted unreasonably small capital to carry on our or its business; ● intended to incur, or believed that we or it would incur, debts beyond our or its ability to pay the debts as they mature; or ● was a defendant in an action for money damages, or had a judgment for money damages docketed against us or it if, in either case, after final judgment, the judgment is unsatisfied. The measures of insolvency for the purposes of fraudulent transfer laws vary depending upon the law applied in any proceeding to determine whether a fraudulent transfer has occurred. Generally, however, a person would be considered insolvent if, at the time it incurred the debt: ● the present fair saleable value of its assets was less than the amount that would be required to pay its probable liability on its existing debts, including contingent liabilities, as they become absolute and mature; or ● it could not pay its debts as they become due. Regardless of the standard that a court uses to determine whether we or a subsidiary guarantor was solvent at the relevant time, the issuance of our senior subordinated notes or the related subsidiary guarantees may be voided or further subordinated to the claims of our creditors if a court concludes that we or a subsidiary guarantor was insolvent. The guarantee of our senior subordinated notes by any subsidiary guarantor could be subject to the claim that, since the guarantee was incurred for our benefit, and only indirectly for the benefit of the subsidiary guarantor, the guarantee was incurred for less than fair consideration. A court could therefore void the obligations of the subsidiary guarantor under the guarantees, subordinate these obligations to the subsidiary guarantor’s other debt or take action detrimental to holders of our senior subordinated notes. If the obligations of any subsidiary guarantor were voided, the holders of our senior subordinated notes would not have a debt claim against that subsidiary guarantor. In addition, in the event that we meet any of the financial condition fraudulent transfer tests described above at the time of or as a result of the exchange offer, a court could conclude that we did not get fair value in the exchange offer. In such a case, a court could hold the debt (including the guarantees) owed to the noteholders void or unenforceable or may further subordinate it to the claims of our other creditors. 18 If our IDSs separate, the limited liquidity of the market for our senior subordinated notes and ClassA common stock may adversely affect your ability to sell our senior subordinated notes and ClassA common stock. We do not intend to list the senior subordinated notes represented by our IDSs on any exchange or quotation system. Our ClassA common stock is not listed for separate trading on the NASDAQ Global Market or any other exchange or quotation system other than the Toronto Stock Exchange (on which an active trading market for our ClassA common stock has not developed). We will not apply to list shares of our ClassA common stock for separate trading on the NASDAQ Global Market or any other exchange or quotation system until the number of shares held separately is sufficient to satisfy applicable requirements for separate trading on such exchange or quotation system for at least 30 consecutive trading days. Upon separation of our IDSs, no sizable market for our senior subordinated notes or our ClassA common stock may ever develop and the liquidity of any trading market for our senior subordinated notes or our ClassA common stock that does develop may be limited. As a result, your ability to sell your senior subordinated notes or ClassA common stock, and the market price you can obtain, could be adversely affected. Future sales or the possibility of future sales of a substantial amount of our IDSs, shares of our ClassA common stock or our senior subordinated notes may depress the price of our IDSs and the shares of our ClassA common stock and our senior subordinated notes. Future sales or the availability for sale of substantial amounts of our IDSs or shares of our ClassA common stock or a significant principal amount of our senior subordinated notes in the public market could adversely affect the prevailing market price of our IDSs and the shares of our ClassA common stock and our senior subordinated notes and could impair our ability to raise capital through future sales of our securities. We may issue shares of our common stock and our senior subordinated notes, which may be in the form of IDSs, or other securities from time to time as consideration for future acquisitions or investments. In the event that any such acquisition or investment is significant, the number of shares of our ClassA common stock and the aggregate principal amount of our senior subordinated notes, which may be in the form of IDSs, or the number or aggregate principal amount, as the case may be, of other securities that we may issue may in turn be significant. In addition, we may also grant registration rights covering those IDSs, shares of ClassA common stock, senior subordinated notes or other securities in connection with any such acquisitions or investments. If interest rates rise, the trading value of our IDSs may decline. We cannot predict the interest rate environment or guarantee that interest rates will not rise in the near future. Should interest rates rise or should the threat of rising interest rates develop, debt markets may be adversely affected. As a result, the trading value of our IDSs and senior subordinated notes may decline. Our certificate of incorporation and by-laws could limit another party’s ability to acquire us and deprive our investors of the opportunity to obtain a takeover premium for their securities. A number of provisions in our certificate of incorporation and by-laws make it difficult for another company to acquire us and for you to receive any related takeover premium for your securities. For example, our certificate of incorporation provides that stockholders generally may not act by written consent and only stockholders representing at least a majority in voting power may request that our board of directors call a special meeting of stockholders. Stockholders are not able to cumulate votes and must give advance written notice of stockholder proposals and director nominations. In addition, our certificate of incorporation provides for a classified board of directors and authorizes the issuance of preferred stock without stockholder approval upon such terms as our board of directors may determine. The rights of the holders of shares of our ClassA common stock are subject to, and may be adversely affected by, the rights of holders of any class or series of preferred stock that may be issued in the future. 19 We may not be able to repurchase our senior subordinated notes upon a change of control. Upon the occurrence of specific kinds of change of control events, we will be required to offer to repurchase our outstanding senior subordinated notes at 101% of their principal amount at the date of repurchase unless such senior subordinated notes have been previously called for redemption. We may not have sufficient financial resources to purchase all of the senior subordinated notes that are tendered upon a change of control offer. Furthermore, our credit facility prohibits the repurchase or redemption of our senior subordinated notes following a change of control. Consequently, lenders thereunder may have the right to prohibit any such purchase or redemption, in which event we will seek to obtain waivers from the required lenders. We cannot assure you that we would be able to obtain such waivers or refinance our indebtedness on terms acceptable to us, or at all. Finally, the occurrence of a change of control could also constitute an event of default under the credit facility, which could result in the acceleration of all amounts due thereunder. 20 RATIO OF EARNINGS TO FIXED CHARGES Our ratios of earnings to fixed charges for each of the five most recently completed fiscal years and the three months ended March 31, 2010are specified below: Fiscal Year Ended December 31, Three Months Ended March 31, Ratio of earnings to fixed charges (1)For the year ended December31, 2007, total earnings were approximately $195,000 less than fixed charges. (2)For the year ended December 31, 2009, total earnings were approximately $4,484,000 less than fixed charges. (3) For the three months ended March 31, 2010, total earnings were approximately $647,000 less than fixed charges. USE OF PROCEEDS The exchange offer is intended to satisfy certain of our obligations under the investor rights agreement. We will not receive any proceeds from the issuance of the IDSs and will pay our expenses of the exchange offer. In consideration for issuing the IDSs as contemplated in this prospectus, we will receive in exchange an equal number of shares of ClassB common stock.The outstanding shares of ClassB common stock surrendered in the exchange for the IDSs will be retired and cancelled. 21 SELECTED FINANCIAL DATA The following table sets forth our selected consolidated financial data as of the dates and for the periods indicated. The consolidated financial data as of December 31, 2008 and 2009 and for each of the three years in the period ended December 31, 2009 has been derived from, and should be read together with, our audited consolidated financial statements and the accompanying notes, which are included in our Annual Report on Form 10-K for the year ended December 31, 2009, which is incorporated by reference in this prospectus. The consolidated financial data as of December 31, 2005, 2006 and 2007 and for each of the two years in the period ended December 31, 2007 has been derived from our audited consolidated financial statements not included in this prospectus. Such financial statements are included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006, as amended. See “Where You Can Find More Information.” The consolidated financial data as of March 31, 2010 and for the three-month periods ended March31, 2009 and 2010 has been derived from, and should be read together with, our unaudited consolidated financial statements and the accompanying notes, which are included in our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010, which is incorporated by reference in this prospectus. The consolidated financial data as of March 31, 2009 has been derived from our unaudited consolidated financial statements not included in this prospectus. Such financial statements are included in our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2009, as amended. See “Where You Can Find More Information.” In the opinion of management, our unaudited consolidated financial statements include all adjustments, consisting only of normal recurring items, except as noted in the notes to the unaudited consolidated financial statements, necessary for a fair statement of that information for such unaudited interim periods. The financial information presented for the interim periods has been prepared in a manner consistent with our accounting policies incorporated by reference in this prospectus, and should be read in conjunction therewith. Operating results for interim periods are not necessarily indicative of the results that may be expected for a full year period. The consolidated financial and other data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our audited and unauditedconsolidated financial statements and related notes, all of which are incorporated by reference in this prospectus from our Annual Report on Form 10-K for the fiscal year ended December 31, 2009 or our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010. At and For The Year Ended December 31, Three Months Ended March 31 (In Thousands Except Per Share Amounts) Income Statement Data Revenues: Local services $ Network access Cable television Internet Transport services — 1,877 4,275 4,982 5,501 Total $ Income from operations $ Income (loss) before income tax and accretion expense $ $ $ ) $ $ )
